EXHIBIT 10.15

BASE SALARIES FOR NAMED EXECUTIVE OFFICERS

OF

C&F FINANCIAL CORPORATION

The following are the base salaries (on an annual basis) in effect as of
January 1, 2006 of the named executive officers of C&F Financial Corporation:

 

Larry G. Dillon Chairman and Chief Executive Officer

   $ 228,000

Thomas F. Cherry Executive Vice President and Chief Financial Officer

   $ 165,000

Robert L. Bryant Executive Vice President and Chief Operating Officer

   $ 165,000

Bryan E. McKernon President and Chief Executive Officer of C&F Mortgage
Corporation

   $ 150,000